DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,733,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2,4-6,8-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8, 10 and 16: The nearest prior art is Webb and Jaffe. Webb provides controlling a display device to display a plurality of symbol display positions, control the display device to display a plurality of vertical segments, wherein at least a subset of the plurality of vertical segments display a number, control the display device to display a plurality of symbols in the plurality of symbol display positions and control the display device to display the plurality of vertical segments moving laterally across the display device.
Jaffe provides in response to a trigger condition being generated by a random number generator, control the display device to visually present a numerical upgrade of a first vertical segment by displaying the number of the first vertical segment increasing from an initial value, through one or more intermediate values, and to a final value.
The instant claims require controlling the display device to show the first vertical segment moving laterally across the display device at a first speed, control the display device to show the numerical upgrade of the first vertical segment while laterally moving the first vertical segment across the display device at a second speed different from the first speed and select the second speed such that the numerical upgrade of the first vertical segment from the initial value to the final value completes before the first vertical segment moves out of the display device.
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715